Citation Nr: 0948961	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from January 1, 
1943, to May 24, 1946.  He died in October 2003.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The service department certified that the Veteran's only 
active service was recognized guerilla service from 
January 1, 1943, to May 24, 1946.

3.  The appellant is not entitled to non-service-connected 
death pension benefits based on the Veteran's active service.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 107, 
1110, 1521, 1541, 1543, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.3, 3.23, 3.40, 3.41 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In a March 2007 letter, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete her claim, including what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the March 2007 
letter was issued to the appellant prior to the September 
2007 rating decision currently on appeal; thus, this notice 
was timely.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board notes that the March 2007 VCAA notice letter did 
not inform the appellant of the Dingess requirements.  She 
has not pled any notice error, however, and the Board finds 
no basis for finding prejudice against the appeal of the 
issue adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (discussing the rule of prejudicial 
error).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  All 
evidence has been obtained and made a part of the claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  In this instance, the 
appellant received explicit notice that absent the service 
department evidence of qualifying service, which is 
determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

The Board is cognizant of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
. . . evidence of record."  The Federal Circuit found that VA 
erred in denying the appellant's claim with no review of the 
subsequent evidence by the service department.  There was 
substantial compliance with Capellan in this case.  The Board 
specifically notes that the appellant has not produced any 
evidence, other than her own statements, which would affect 
the prior determination by the service department as to the 
absence of qualifying service.  The appellant has had 
multiple opportunities to respond with additional evidence or 
argument on this ground for denying her claim.  She has not, 
however, come forward with any relevant or potentially 
pertinent evidence.  Further, there is no indication that 
there any reasonable possibility that such evidence exists.  
In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record. .  
It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify any period of active 
service and no other development is warranted because VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non- 
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Death Pension Benefits

The appellant contends that she is entitled to non-service-
connected death pension benefits based on the Veteran's 
recognized guerilla service.  

Applicable law and regulations provide that VA "shall pay to 
the surviving spouse of each Veteran of a period of war who 
met the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. 
§ 1521(j), "[a] Veteran meets the service requirements of 
this section if such Veteran served in the active military, 
naval or air service" for a period of at least 90 days.  See 
38 U.S.C.A. § 1521(j).  

Service in the Philippine Scouts prior to October 6, 1945, is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits payable in dollars at the 
full-dollar rate.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(a).  Service in the Commonwealth Army of the 
Philippines is included only for compensation, dependency and 
indemnity compensation, and burial allowance.  Such service 
also is included only for the period of time after which 
members of the Commonwealth Army of the Philippines were 
called in to active service by order of the President of the 
United States dated July 26, 1941.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c).  Finally, guerilla service is considered 
regular active service in the Commonwealth Army of the 
Philippines.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(d).

When she filed her claim in February 2007, the appellant 
contended that the Veteran had active service in the United 
States Armed Forces in the Far East (USAFFE) from August 1941 
to May 1945.  She also contended that the Veteran had active 
service in the recognized guerillas.

In April 2007, the service department notified VA that 
Veteran was in a missing status from January 1, 1943, to 
March 7, 1945, while serving in the recognized guerillas.  He 
also had recognized guerilla service from March 8, 1945, to 
May 24, 1946.  The service department also verified that the 
Veteran had no active service in the USAFFE.

The Board finds that the criteria for entitlement to non-
service-connected death pension benefits are not met.  The 
Board acknowledges the Veteran's honorable active service in 
the recognized guerillas from January 1, 1943, to May 24, 
1946.  Although the appellant contended that the Veteran had 
active service in the USAFFE which qualified her for receipt 
of VA death pension benefits, VA is bound by the service 
department's verification that the Veteran's only active 
service was in the recognized guerillas from January 1943 to 
May 1946.  There is no indication in the official service 
department records associated with the claims file that the 
Veteran ever had qualifying active service as a Philippine 
Scout prior to October 6, 1945, such that the appellant is 
entitled legally to pension benefits.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(a).  The Board is bound by service 
department certifications as to periods of recognized 
guerilla service and other service requiring such 
certification.  See 38 C.F.R. §§ 3.40, 3.41 (2009).  

Given the service department's certification that the Veteran 
only had active service in the recognized guerillas, and 
because there is no credible evidence of any other active 
service or any indication that such evidence exists, the 
appellant is not eligible for non-service-connected death 
pension benefits.  See 38 C.F.R. § 3.40(b).  In a case where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to non-service-connected death pension benefits 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


